DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 07, 2022 has been entered.
Formal Matters
Applicant’s amendments and arguments in the reply filed on January 7, 2022 are acknowledged and have been fully considered due to the entered request for continued examination.  Claims 1, 3-5, 7-9, and 11-21 are pending.  Claims 1, 3-5, 7-8, 13, and 15-21 are under consideration in the instant office action. Claims 9 and 11-12 remain withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected invention, there being no allowable generic or linking claims. Claims 2, 6, 9, and 10 are cancelled. Applicant’s amendments and arguments necessitated a new ground of rejections. 
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot in view of the new rejections set forth below.
Objection to the title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the instant application is “COOLING GEL COMPOSITION”. The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters. The title does not describe the main purpose of the invention. It is generically applicable to any cooling gel composition which the instant invention is not drawn to. Applicant must reflect their invention in brief in the title.   Inasmuch as the words "new," "improved," "improvement of," and "improvement in" are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. Similarly, the articles "a," "an," and "the" should not be included as the first words of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues.

New Rejections-Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 13, 15-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bouarfa et al. (United States Patent Publication 2017/0266087, previously provided) in view of Moza et al. (US 20070048424, newly cited) and as evidenced by NATIONAL INDUSTRIAL CHEMICALS NOTIFICATION AND ASSESSMENT SCHEME (NICNAS) published on March 2014, newly cited.
Note: The evidentiary reference NICNAS is provided to prove that the INCI Name for 2-Isopropyl-N,2,3-trimethylbutyramide is methyl diisopropyl propionamide (see first page).
Applicant Claims
Applicant claims a cooling gel composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Bouarfa et al. teaches aqueous alcoholic gel compositions for cosmetic use which comprise silica silylate as a silica aerogel as a gelling agent, see paragraphs [0242], [0279], [0281] and [0290]-[0294]. The gelling agent which includes silica silylate can be present from 0.01-8% by weight, see paragraph [0364].  The composition can comprise fillers such as nylon powder including Nylon-12 and perlite, present from 0.001-15% by weight, see paragraphs [0236]-[0240] and table 4, this overlaps a ratio of powder (filler) to silica aerogel (gelling agent) of from about 15:1 to about 1:5, The solvent useful with the invention includes alcohols having a C2-C5 including ethanol, see paragraph [0186]. Gelling agents are present in one embodiment on their own as an alternative to surfactants (i.e. selected from) thus surfactants are considered optional per paragraph [0106]-[0107]. Paragraph [0117] teaches embodiments free from fatty phase. The fatty phase is defined as oils, pasty compounds, silicones, and waxes included, see paragraphs [0111]-0118]. The composition can take the form of a product that makes up the lips including lipstick, see paragraph [0480]. Furthermore, silicones are in the alternative to alcohols, thus Bouarfa teaches embodiments free of silicone fatty substances, see paragraph [0026]. Thus, it is clear from the teachings of Bouarfa that silicones, waxes, oils, and pasty fatty compounds are merely optional alternative additives that are not required by Bouarfa’ s composition. 
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Bouarfa does not expressly teach that the composition has methyl diisopropyl propionamide (i.e. cooling agent) or a color cosmetic composition. This deficiency is cured by the teachings of Moza et al.
	Moza et al. teach a liquid composition containing N-Ethyl-p-menthane-3-carboxamide and 2-Isopropyl-N,2,3-trimethylbutyramide (popularly known as WS-3 and WS-23 respectively), its preparation and its applications as a cooling sensate and as a flavoring agent. The present invention provides a composition characterized in that it comprises N-Ethyl-p-menthane-3-carboxamide and 2-Isopropyl-N,2,3-trimethylbutyramide in a ratio by weight in the range of 60/40 to 30/70 with the corresponding crystallization point being below 15° C. Preferably a weight ratio of 52/48 to 42/58 is employed corresponding to a crystallization point below −20° C. Such compositions have the advantages of being liquid at room temperature, easy to use as a cooling agent or a flavoring agent with no need to melt the normally crystalline forms of 2-Isopropyl-N,2,3-trimethylbutyramide (melting point 62° C.) and N-Ethyl-p-menthane-3-carboxamide (melting point 98.7° C.). The liquid cooling compositions herein described not only saves handling time, but also simplifies manufacturing processes by eliminating the need for extensive dust control procedures and can be used in cold processes at room temperature. These liquid compositions are effective not just as cooling agents, but at low levels act as flavor and salt enhancers (see abstract). Moza teach for example a composition that only contains ethyl alcohol, propylene glycol which is an alcohol and water in table 5.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious at the time of the invention was made to modify the teachings of Bouarfa et al. by including as a cooling agent methyl diisopropyl propionamide because Moza et al. teach a liquid composition containing N-Ethyl-p-menthane-3-carboxamide and 2-Isopropyl-N,2,3-trimethylbutyramide (popularly known as WS-3 and WS-23 respectively), its preparation and its applications as a cooling sensate and as a flavoring agent. The present invention provides a composition characterized in that it comprises N-Ethyl-p-menthane-3-carboxamide and 2-Isopropyl-N,2,3-trimethylbutyramide in a ratio by weight in the range of 60/40 to 30/70 with the corresponding crystallization point being below 15° C. Preferably a weight ratio of 52/48 to 42/58 is employed corresponding to a crystallization point below −20° C. One of ordinary skill in the art would have been motivated to do so because Moza et al. teach that such compositions have the advantages of being liquid at room temperature, easy to use as a cooling agent or a flavoring agent with no need to melt the normally crystalline forms of 2-Isopropyl-N,2,3-trimethylbutyramide (melting point 62° C.) and N-Ethyl-p-menthane-3-carboxamide (melting point 98.7° C.). The liquid cooling compositions herein described not only saves handling time, but also simplifies manufacturing processes by eliminating the need for extensive dust control procedures and can be used in cold processes at room temperature. These liquid compositions are effective not just as cooling agents, but at low levels act as flavor and salt enhancers (see abstract). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Bouarfa et al. and Moza et al. because both references teach their compositions can be used for cosmetic purposes.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bouarfa et al. (United States Patent Publication 2017/0266087, previously cited) in view of Moza et al. (US 20070048424, newly cited) and as evidenced by NATIONAL INDUSTRIAL CHEMICALS NOTIFICATION AND ASSESSMENT SCHEME (NICNAS) published on March 2014 (newly cited), as applied to claims 1, 3-5, 7-8, 13, 15-17 and 20-21 above, and further in view of Fujita et al. (United States Patent Publication 2017/0000720, previously provided). 
Applicant Claims
Applicant’s claims 18-19 recite the further incorporation of at least one amphiphilic polymers.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
The teachings of Bouarfa et al., Moza et al. and NICNAS are set forth above and are incorporated herein by reference.
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
The modified Bouarfa et al. does not teach that the cosmetic further comprises ammonium acrylolyldimethyltaurate/stearath-25 methacrylate (amphiphilic polymer). This deficiency is cured by the teachings of Fujita et al.
	Fujita et al. teach cosmetic compositions for application to the skin which comprise a salt-resistant polymer, see abstract, paragraph [0002], and paragraph [0042]. The salt resistant polymer imparts desirable viscosity to the composition while maintaining stability against electrolytes, see paragraph [0042]. Examples of such polymers include ammonium acrylolyldimethyltaurate/steareth-25 methacrylate crosspolymer, see paragraph [0054]. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to provide the composition of the modified Bouarfa to include ammonium acrylolyldimethyltaurate/steareth-25 methacrylate with the motivation of imparting good thickening properties to the cosmetic composition. There would have been a reasonable expectation of success particularly as Fujita teaches use of such polymers in cosmetic products and Bouarfa teaches cosmetic products. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/Primary Examiner, Art Unit 1619